Citation Nr: 0818712	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-07 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
sacralization of the fifth lumbar vertebra with sclerotic 
changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2008, the veteran appeared at a hearing at the RO before the 
undersigned. 


FINDING OF FACT

The veteran's sacralization of the fifth lumbar vertebra with 
sclerotic changes has not been manifested by forward flexion 
of the thoracolumbar spine less than 60 degrees, or combined 
range of motion of the thoracolumbar spine less than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or 
incapacitating episodes. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
sacralization of the fifth lumbar vertebra with sclerotic 
changes have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5237, 5242, 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2004 and January 2007, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in her 
possession that pertained to her claim.  In March 2006, the 
RO also notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimants employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimants employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In March 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing notice of what the evidence 
needed to demonstrate, of her and VA's respective duties in 
obtaining evidence, and of the types of relevant evidence 
that she should provide, or ask VA to obtain for the claim 
for increased rating for back disability.  

The Board notes that the veteran was not specifically 
informed that disabilities are rated on the basis of 
diagnostic codes or to submit medical or lay evidence 
demonstrating the effect a worsening of her back disability 
has on her employment and daily life.  The Board finds that 
no prejudice resulted, however, because the veteran was told 
to submit any evidence, to include statements from other 
individuals "who are able to describe from their knowledge 
and personal observations in what manner [her] disability has 
become worse."  These statements would include any impact on 
the veteran's employment and daily life, and the veteran was 
provided notice of the appropriate rating criteria, which 
explicitly include effect on employment and daily life.  

The specific rating criteria for evaluating the back 
disability and how (based on what symptomatology) each rating 
percentage is assigned were provided to the veteran in the 
January 2005 Statement of the Case.  Although the veteran was 
not sent an independent letter providing notice of this 
information, the records indicate that no prejudice 
resulted.  The veteran was able to effectively participate 
extensively in the appeals process and she had ample time to 
submit evidence.  At her February 2008 hearing, the veteran 
demonstrated her knowledge of the requirements necessary for 
a higher rating, and she and her husband also testified as to 
the effect her disability had on her employment.  
Additionally, the veteran and her husband both submitted 
statements in February 2008 discussing the veteran's current 
symptoms and the effect her disability had on her employment 
. Thus, the evidence indicates that the veteran was fully 
aware of what was necessary to substantiate this claim for 
increased rating. 

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.   There 
is no objective evidence indicating that there has been a 
material change in the service-connected disability since the 
veteran was last examined.  38 C.F.R. § 3.327(a) (2007).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The April 2004 and April 2006 VA examination reports are 
thorough and supported by the other clinical records.  The 
examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. 
§ 3.326 (2007).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine 
(100 percent);

Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, 
or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 
15 degrees or less, or favorable ankylosis 
of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion 
of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or 
the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of 
the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward flexion 
of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or 
combined range of motion of the 
thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or 
combined range of motion of the cervical 
spine greater than 170 degrees but not 
greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spinal contour, or vertebral body fracture 
with loss of 50 percent or more of the 
height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

The Diagnostic Code for intervertebral disc syndrome (DC 
5243), permits evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, DCs 5237, 5242, 5243.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.   38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 5.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), spinal stenosis (DC 5238), spondylolisthesis or 
segmental instability (DC 5239), ankylosing spondylitis 
(5240), or spinal fusion (DC 5241).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

The Board now turns to the applicable criteria.  The 
veteran's spine disability has been rated 10 percent 
disabling under DC 5299-5237.   The RO determined that there 
was no diagnostic code in the Rating Schedule that exactly 
matched the veteran's disability.  The RO, therefore, 
assigned DC 5299 pursuant to 38 C.F.R. 
§ 4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99."  38 C.F.R. 
§ 4.20.  The RO determined that the most closely analogous 
diagnostic code was 38 C.F.R. § 4.17a, DC 5237, which 
pertains to lumbosacral strain.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a higher rating of 20 percent is warranted where 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or where there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

On VA examination in April 2004, the veteran demonstrated 90 
degrees of forward flexion bringing her fingertips to within 
two inches of her toes, at least 30 degrees of extension with 
slight pain in the left low back area, lateral flexion of 20 
degrees bilaterally with slight pain in the left low back 
area, and rotation of 20 degrees bilaterally without pain.  
The examiner noted that there was no evidence of list, muscle 
spasm, guarding, swelling, or deformity of the lumbar spine.  
He also added that examination of the veteran failed to 
reveal any objective abnormality.  An April 2005 VA treatment 
record noted that range of motion was 80 percent normal with 
reported stiffness in the low back with flexion only.  On VA 
examination in April 2006, range of motion showed forward 
flexion of 85 degrees producing left back and left buttock 
pain, extension of 25 degrees producing left back and left 
hip pain,   rotation to 25 degrees to the right and left 
without significant pain, and lateral flexion to 25 degrees 
to the right and left producing right and left lumbar back 
pain and accompanying left hip pain.  The examiner noted that 
there was no evidence of list or spasm and an x-ray showed 
mild dextroscoliosis.  Accordingly, the requirements for a 
higher rating under the General Rating Formula for Diseases 
and Injuries of the Spine are not met.  

Accordingly, the Board turns to the question of whether the 
veteran is entitled to rating in excess of 10 percent based 
upon the diagnostic criteria pertaining to intervertebral 
disc syndrome (IDS).  IDS (pre-operatively or post-
operatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A rating of 60 percent is warranted where the evidence 
reveals incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Incapacitating 
episodes are defined as requiring bed rest prescribed by a 
physician and treatment by a physician.  The veteran's 
husband indicated in a February 2008 statement that the 
veteran had to lie down at least once a day to complete her 
work day.  However, there is no evidence in the record that 
the veteran has had incapacitating episode requiring medical 
attention.  Accordingly, the veteran is not entitled to a 
rating higher than 10 percent based upon incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5243.  

As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a separate rating based on 
neurological manifestations.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated 
from 10 to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating 
is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 
8620 refers to neuritis of the sciatic nerve, and DC 8720 
refers to neuralgia of the sciatic nerve.

The April 2004 VA examination report noted that the lumbar 
spine was tender to direct pressure.  As to deep tendon 
reflexes, patellar right and left were two positive, and 
Achilles right and left were absent.  Motor power of the 
lower extremities was normal.  Straight leg raising in the 
sitting position was negative on the right at 90 degrees and 
on the left at 70 degrees (there was slight discomfort in the 
left low back area).  In the supine position, straight leg 
raising on the right was negative at 90 degrees and on the 
left at 80 degrees (there was slight discomfort in the left 
low back area).  The examiner indicated that the veteran did 
not have specific lumbar disk pathology.  

A March 2005 private treatment report noted the veteran's 
complaint of left posterior thigh pain that only occasionally 
radiated below the knee for the past three years.  
Examination of the veteran revealed straight leg raise was 
absent bilaterally when seated and lying supine, strength was 
normal in the lower extremities on manual muscle testing, 
light sensation was intact, and reflexes were symmetrical at 
two positive in the lower extremities.  Femoral stress test 
was negative.  Another private treatment record dated in 
March 2005 that the veteran sometime had tingling, and 
numbness in her foot.  However, she denied bladder or bowel 
problems related to her back.  

The April 2006 VA examination report noted the veteran's 
complaints of back pain with radiation to the left leg.  The 
veteran indicated pain was 7/10 accompanied by spasms at 
times.  She denied paresthesias, bowel or bladder 
incontinence, or increased pain with coughing and sneezing.  
Examination of the lower extremity revealed deep tendon 
reflexes, knee jerks, and ankle jerks were two positive and 
equal.  Motor examination of the lower extremities was intact 
in all parameters 5/5, sensory examination of the lower 
extremities was intact to pain and light touch, and 
Babinski's were downgoing, and no ankle clonus was noted.  
While the examiner noted that there was concern whether the 
veteran may have a component of lumbar disk disease, she 
exhibited no major abnormalities clinically which would 
warrant an MRI.  

The veteran testified at her April 2008 of radiating pain and 
numbness down to her leg.   

While the veteran has complained of sensory abnormalities 
related to her low back, the findings in the record do not 
support a conclusion that the veteran has radiculopathy, or 
that she has any other objective neurological symptoms 
related to her low back disability.  Physical examination 
demonstrated no neurological impairment or sensory deficits.  
Additionally, her muscle strength was normal in the lower 
extremities, bilaterally.  The veteran is, thus, not entitled 
to an increased rating for her low back disability based upon 
consideration of any neurological residuals because there are 
not independently ratable neurological residuals shown or 
diagnosed by the treating and examining physicians.

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The April 2004 VA examination report noted 
there was no indication of instability of incoordination, and 
weakness and fatigability were not issues.  Repetitive 
activity involving the lumbar spine appeared to be associated 
with only slight increased impairment on the basis of pain.  
The April 2006 VA examination report noted that range of 
motion was not additionally limited by pain, weakness, 
fatigue, or lack of endurance following repetitive testing.  
Thus the requirements for a rating in excess of the current 
10 percent evaluation are not met.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The question before the Board, then, 
is whether the veteran is entitled to a separate rating for 
her neurological manifestations.  No objective neurological 
manifestations have been demonstrated.  Accordingly, the 
Board finds that the veteran is not entitled to a separate 
rating for neurological manifestations.

The weight of the credible evidence demonstrates that the 
orthopedic manifestations of the veteran's low back 
disability warrant no more than a 10 percent rating.  The 
Board finds that the veteran is not entitled to a separate 
rating for any neurological component of her low back 
disability, as there is no objective evidence of any 
independently ratable neurological manifestations that would 
warrant a compensable rating.  

Finally, the veteran has not been hospitalized for her 
disability.  She indicated that she has only been working 
part-time as a school teacher and has to retire early due to 
her back disability.  However, the existing schedular rating 
is already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  In the present case, the 
veteran's symptoms remained constant throughout the course of 
the period on appeal and as such staged ratings are not 
warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).




ORDER

A rating in excess of 10 percent for sacralization of the 
fifth lumbar vertebra with sclerotic changes is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


